Sognier, Judge.
The Superior Court of Gilmer County entered an order changing the custody of the parties’ minor child from the natural father, David A. Stanley, to the natural mother, Helean I. Stanley, on the basis of material change in circumstances affecting the minor child. A notice of appeal was filed by David A. Stanley in the trial court; however, no application for appellate review pursuant to OCGA § 5-6-35 (a) (2) was filed.
This court has held that appeals from orders dealing with child custody which are not filed pursuant to OCGA § 5-6-35 must be dismissed for lack of jurisdiction. Jones v. Warrenfells, 166 Ga. App. 519 (305 SE2d 147) (1983). See also Risner v. Ga. Dept. of Labor, 168 Ga. App. 242 (308 SE2d 582) (1983). Accordingly, David A. Stanley having failed to obtain an order of this court permitting the filing of the instant appeal, the appeal must be dismissed. Risner, supra.

Appeal dismissed.


McMurray, C. J., and Deen, P. J., concur.